DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that the cited reference do not teach an example using material within the formulas.  This is not found persuasive for the reasons of record and the teachings discussed below.  See where Sakaguchi (‘357) teaches a defoaming agent is used for processing processes in the fields of food and pharmaceuticals (See paras. 1-12 and 47, Formula (1).).  See also where Nishizaki (‘896) teaches the claimed compound used is cosmetics (See Abs., paras. 1, 5 and 9.).  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "foam control agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "foam control agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the food processing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously state “processing”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne (US 2004/0091592) in view of Sakaguchi et al. (JP 2012082357) and Nishizaki (JPH 0549896).
Regarding Claims 1-3 and 8, Browne (‘592) teaches a method of controlling foam (See Abs.) comprising providing a food composition comprising a foam control agent including solvent and a foodstuff (See Abs. and paras. 4, 18 and 26.), processing the food composition (See Abs., paras. 1, 4-6 and 26.), wherein the foodstuff comprises potato derivatives or beet derivatives (See para. 4), however, fails to expressly disclose 

    PNG
    media_image1.png
    258
    620
    media_image1.png
    Greyscale

Sakaguchi (‘357) teaches a defoaming agent is used for processing processes in the fields of food and pharmaceuticals (See paras. 1-12 and 47, Formula (1).).  Pharmaceuticals are known to be ingestible and/or applied to skin surfaces.

    PNG
    media_image2.png
    98
    584
    media_image2.png
    Greyscale

Nishizaki (‘896) teaches the claimed compound used is cosmetics (See Abs., paras. 1, 5 and 9.).  Cosmetics are known to be ingestible and/or applied to skin surfaces.
Food products including potatoes and beets like those taught by Browne (‘592), food and pharmaceuticals like those taught by Sakaguchi (‘357) and cosmetics like those taught by Nishizaki (‘896) are types of products that are either ingested by humans and/or can be applied to the skin of humans and to need to be processed in safe manners.  It would have been obvious to a person having ordinary skill in the art at the time of filing that the claimed antifoaming composition as taught by Nishizaki (‘896) in view of Sakaguchi (‘357) could be used as an antifoaming composition for processing potato and/or sugar beets as taught by Browne (‘592).
Regarding Claims 4-7, Browne (‘592) teaches the method discussed above, however, fails to expressly disclose the various claimed amounts.
It would have been obvious to a person having ordinary skill in the art to select an effective amount of the various ingredients to effectively manage foaming.
Regarding Claim 9, Browne (‘592) teaches the method discussed above, however, fails to expressly disclose wherein the food processing comprises one or more of washing, slicing, fermenting, grating, crushing, peeling, or mixing.
It would have been obvious to person having ordinary skill in the art to wash the potatoes or beets so as not to introduce dirt and other foreign material into a food product or to use the other claimed processing steps to provide a food that is effective for its intended use.
Regarding Claim 10, Browne (‘592) teaches wherein the foam control agent further comprises an additive comprising an ethylene oxide / propylene oxide block copolymer, butylene oxide / propylene oxide block copolymer, ethylene oxide / butylene oxide block copolymer, a wax, or a silicone-based material (See paras. 20 and 26.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
November 17, 2021